[Cite as State v. Newman, 2021-Ohio-2124.]


                                         COURT OF APPEALS
                                      FAIRFIELD COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


   STATE OF OHIO                                 :    JUDGES:
                                                 :
                                                 :    Hon. W. Scott Gwin, P.J.
          Plaintiff-Appellee                     :    Hon. John W. Wise, J.
                                                 :    Hon. Patricia A. Delaney, J.
   -vs-                                          :
                                                 :    Case No. 20-CA-44
                                                 :
   ARTHUR NEWMAN                                 :
                                                 :
                                                 :
          Defendant-Appellant                    :    OPINION


  CHARACTER OF PROCEEDING:                           Appeal from the Fairfield County Court
                                                     of Common Pleas, Case No.
                                                     2018CR532



  JUDGMENT:                                          AFFIRMED




  DATE OF JUDGMENT ENTRY:                            June 24, 2021




  APPEARANCES:


   For Plaintiff-Appellee:                            For Defendant-Appellant:

   R. KYLE WITT                                      JAMES A. ANZELMO
   FAIRFIELD CO. PROSECUTOR                          446 Holland Drive
   DARCY T. COOK                                     Gahanna, OH 43230
   239 West Main St., Suite 101
   Lancaster, OH 43130
[Cite as State v. Newman, 2021-Ohio-2124.]


 Delaney, J.

         {¶1} Appellant Arthur Newman appeals from the February 25, 2020 Judgment

 Entry of Sentence of the Fairfield County Court of Common Pleas. Appellee is the state

 of Ohio.

                              FACTS AND PROCEDURAL HISTORY

         {¶2}     The following evidence is adduced from the record of appellant’s jury trial.

         {¶3} Appellant owned and operated a licensed truck repair shop in Fairfield

 County known as “Newman’s Auto & Performance, LLC” and/or “Newman Auto

 Transport, LLC.” Appellee asserted that appellant took in trucks for repair, switched out

 parts to different customers’ trucks, and sold trucks he had no authority to sell.

         {¶4} An investigator from the Ohio Bureau of Motor Vehicles (BMV) testified that

 appellant has never been a licensed car dealer or a licensed vehicle salesperson, but

 under Ohio law, he must be licensed if he sells more than 5 vehicles in 12 months, or

 sells vehicles he does not personally own. Appellant claimed to sell “hundreds” of

 vehicles per month, but admitted he knew he needed a dealer’s license and that he was

 not a licensed vehicle salesperson.

         {¶5} The ownership history of vehicles in Ohio is tracked through title registration

 and run by the vehicle identification number (VIN). A new title is required every time a

 new owner acquires a vehicle, even if the new owner is a dealer. If a vehicle is sold and

 the title is not transferred within 30 days, penalties accrue; a lag in the transfer of title is

 a red flag for fraud.

         {¶6} Title registration is also key to obtaining permanent license plates for a

 vehicle. A person must register title to obtain permanent plates, but the BMV will issue
[Cite as State v. Newman, 2021-Ohio-2124.]


 temporary tags to a third party with a notarized Bill of Sale and Power of Attorney. The

 BMV stamps Bills of Sale when temporary tags are issued. In the instant case, multiple

 Bills of Sale seized from appellant’s residence bore the BMV stamp, indicating they had

 been presented to the BMV.

         {¶7} One of appellant’s former employees testified about his business practices.

 Although spouses are not allowed to notarize documents that benefit each other,

 appellant’s wife regularly notarized documents for appellant and appellee admitted into

 evidence multiple documents notarized under appellant’s wife’s maiden name. Appellant

 acknowledged his wife handled all of the paperwork for his various business entities.

 Appellee alleged the wife’s employment at a car dealership gave appellant the necessary

 knowledge to fraudulently process title paperwork.

         {¶8} Appellant’s business practices began to catch up with him in 2018 when he

 was increasingly unable or unwilling to produce trucks he allegedly sold and repaired.

 Appellant wrote bad checks and offered excuses in ensuing investigations without

 covering the checks. Appellant owed customers money and they couldn’t get their trucks

 back. Appellant became embroiled in a civil suit; his assets were seized, his shop was

 closed, and his assets were auctioned off. The inability to access his shop, including the

 trucks and parts inside of it, was key to appellant’s excuses to dissatisfied buyers and

 repair customers.

         {¶9}    At trial, a litany of appellant’s dissatisfied customers testified against him.

         {¶10} On May 15, 2015, Jacob Hillyer gave appellant $28,000 to purchase a 2015

 Ford F450. Hillyer received a temporary tag with the vehicle which expired in 45 days,

 but by the time of expiration appellant had not delivered the title to the vehicle. Appellant
[Cite as State v. Newman, 2021-Ohio-2124.]


 told Hillyer he had to pick up the truck for an “out-of-state inspection;” appellant then told

 Hillyer there was a problem with the truck and offered to fix it. Appellant never returned

 the truck; the truck was later recovered in Pickaway County by law enforcement; and

 Hillyer had to pay an insurance company $6500 for the truck title. Appellant ultimately

 failed to provide the truck title to Hillyer and, based upon the BMV records of ownership,

 he lied repeatedly to Hillyer about the status of the truck title.

         {¶11} Steve Gorby believed appellant’s shop was a truck repair shop that also

 sold trucks. On May 23, 2018, Gorby paid appellant a deposit of $5000 for a 2014 Ford

 F350. On May 25, 2018, Gorby completed paperwork and appellant gave him a 30-day

 temporary tag, but did not turn over the title. Gorby gave appellant $20,000 and took the

 truck home. Gorby dropped off the truck to appellant on July 22, 2018; appellant did not

 return Gorby’s $25,000, nor did he provide Gorby with the vehicle title.

         {¶12} On August 31, 2018, Newman Auto & Performance ordered $539.17 worth

 of parts from Bob-Boyd Ford and paid by check. Bob-Boyd Ford deposited the check on

 August 2, 2018, and it bounced. Despite appellant’s promises to cover the check, he

 failed to do so and was served with notice of dishonor on September 13, 2018. Appellant

 did not return the parts and did not pay the outstanding $539.17.

         {¶13} In February 2016, Keith Laughlin took a 2008 Ford F350 to appellant to

 rebuild the engine for $12,500, which Laughlin paid in cash installments. Laughlin picked

 up the truck on May 19, 2016; on June 1, 2016, the truck broke down. Appellant told him

 the parts were covered by warranty but not the labor. Laughlin brought the truck in to

 appellant for repair, which cost an additional $3100. On July 17, Laughlin learned

 appellant tried to buy the truck “out from under him” from the bank. Eventually the truck
[Cite as State v. Newman, 2021-Ohio-2124.]


 was returned to Laughlin--missing its engine, keys, and other significant parts. Appellant

 did not return any of Laughlin’s money.

          {¶14} On June 20, 2016, appellant sold a Ford F350 to Weston McAfee for

 $21,000. In July 2016, the truck “blew up” and McAfee had it towed to appellant’s shop.

 Appellant quoted $6500 for parts and told McAfee the truck would take two to three weeks

 to repair. McAfee paid appellant in July 2016 but the truck was not returned until a court

 ordered appellant to return it on December 18, 2018. The repairs had not been completed;

 the engine was missing, the cab wasn’t bolted down, and the dash was removed.

 Appellant did not return any of McAfee’s money.

          {¶15} In late June 2018, Matthew Ratliff took a 2006 Chevy truck to appellant for

 repairs, which appellant said would take approximately one week and cost $5000. Ratliff

 paid $2500 up front and was supposed to pay $2500 upon completion. In August 2018,

 appellant told Ratliff to take the truck to a residence because appellant’s shop had been

 seized. Ratliff never saw the truck again. Law enforcement eventually recovered the

 truck at appellant’s residence. Appellant had the truck since June 2018.

          {¶16} Appellant and his wife knew the truck was hidden in their barn. Appellant

 took $4500 from Ratliff for repairs which were never completed. Appellant testified Ratliff

 could have picked up the truck any time he wanted to; Ratliff testified he drove by the

 property repeatedly looking for the truck and asked appellant to return the truck, to no

 avail.

          {¶17} Appellant and Nathan Otto of KN Excavation LLC agreed appellant would

 sell KN’s truck for at least $15,000. Anything appellant made on the sale over $15,000

 was his to keep. Appellant sold the truck on April 27, 2018. Appellant didn’t tell Otto the
[Cite as State v. Newman, 2021-Ohio-2124.]


 truck was sold until June 2018. Appellant attempted to reimburse KN with the $15,000

 from the sale of the truck with a postdated check. Appellee introduced appellant’s bank

 records to establish that he knew the account did not have sufficient funds to cover the

 check. The check bounced.

         {¶18} KN Excavating reported the bad check to the Fairfield County Sheriff’s

 Department and the matter was investigated by Detective Nicolia. Appellant offered a

 number of excuses over several conversations but did not pay the $15,000.

         {¶19} Bretton Lambert purchased the KN Excavation truck from appellant in April.

 Appellant did not give Lambert the title until late June.

         {¶20} Jeffrey Schwender took a 2005 Dodge Ram to appellant for repairs in

 August 2018. Schwender paid appellant $5000 cash, including $4000 for parts. Appellant

 said the repairs would be completed in a few weeks, but Schwender never saw the truck

 again. It was eventually recovered by law enforcement.

         {¶21} An employee of Auto Palace testified they lost a dealer plate at some point

 and reported the missing plate to the BMV. The plate eventually showed up on appellant’s

 wife’s Tahoe, and appellee presented evidence of a jail phone call between appellant and

 his wife in which he instructed her to put the dealer plate on her own vehicle.

         {¶22} Appellant testified on his own behalf at trial and argued he had no criminal

 intent; he was merely a poor record-keeper and businessman. He acknowledged,

 however, that he sold vehicles without a license, used dealer tags he was not authorized

 to use, and possessed multiple Bills of Sale for the same vehicles.

         {¶23} Appellant testified that he worked with someone named Max Curry, an auto

 dealer with access to auto auctions. Appellant claimed he would pay Curry an agreed-
[Cite as State v. Newman, 2021-Ohio-2124.]


 upon amount for vehicles purchased at auction; Curry’s dealership would obtain title to

 the vehicles; and title would then transfer to the buyers of the vehicles. Appellant claimed

 he didn’t know a license was required to sell vehicles; he believed he was authorized to

 do so via Curry. Appellant also testified, however, that 75 percent of his time was spent

 on auto repair and 25 percent of his time was spent on auto sales. The volume of

 appellant’s auto sales, by his admission, was fifty to sixty vehicles per week which he

 bought at auction and then sold.

         {¶24} Appellant acknowledged a bad check was written to Bob Boyd on

 Newman’s Auto & Performance LLC account, but it was signed by his wife. He

 acknowledged the amount was owed, but disclaimed responsibility for it.

         {¶25} Appellant also conceded the check to KN Excavation for $15,000 bounced,

 but it was KN Excavation’s fault because he postdated the check and told them to hold

 onto it. He thought the check would eventually be covered by deposits he made, but

 those deposits were reversed. Rather than make the check good, or pay the $15,000 in

 some other fashion, appellant texted KN Excavation repeatedly with excuses.

         {¶26} Regarding the title charges, appellant testified titles were not transferred in

 a timely manner and sometimes were not transferred at all, but that was due to his

 agreement with River’s Edge which, he believed, gave him authority to sell vehicles.

         {¶27} Regarding the theft charges, appellant conceded there were “timeliness”

 issues and his customers were dissatisfied. However, he claimed to have no criminal

 intent and therefore the missing vehicles, parts, and cash were chalked up to “breach of

 contract” because a civil judgment against him closed his business and prevented him

 from completing those jobs.
[Cite as State v. Newman, 2021-Ohio-2124.]


                                           Indictment, trial, and verdicts

         {¶28} Appellant was charged by superseding indictment as follows, with counts

 grouped by victim and transaction:

  COUNT OFFENSE                  VICTIM         DATES/CONDUCT VERDICT                SENTENCE
  1     Engaging in a            N/A                          Not guilty
        pattern of
        corrupt activity,
        R.C.
        2923.32(A)(1)
  2     Grand theft of a         Jacob          May 15, 2018 to Not guilty
        motor vehicle,           Hillyer        August 24, 2018,
        R.C.                                    obtained/exerted
        2913.02(B)(5)                           control over 2011
                                                Ford F450
  3          Improper use of                    May 15, 2018 to Guilty               2 years
             certificate of                     February 14,
             title,                             2019: failed to
             R.C.                               deliver certificate
             4505.19(A)(2)                      of title
             and (B)
  4          Grand theft of a Steve             May 25, 2018 to      Not guilty
             motor vehicle,   Gorby             November 19,
             R.C.                               2019,
             2913.02(A)(2)                      obtained/exerted
                                                control over 2014
                                                F350
  5          Improper use                       May 25, 2018 to      Guilty          2 years
             of certificate of                  August 25, 2018:
             title,                             failed to deliver
             R.C.                               certificate of title
             4505.19(A)(2)
             and (B)
  6          Passing bad         Bob Boyd       July October 1,      Guilty          Merges with
             checks, R.C.                       2018, issued bad                     Count 7
             2913.11(B) and                     “starter check” in
             (F)                                amount of
                                                $539.17
  7          Petty theft, R.C.   Bob Boyd       July 31, 2018 to     Guilty of 1st   120 days in
             2913.02(A)(1)                      November 19,         degree          jail
                                                2019:                misdemeanor
[Cite as State v. Newman, 2021-Ohio-2124.]


                                             obtained/exerted
                                             control over $539
  8          Grand theft of a    Rex         February 1, 2018       Dismissed by
             motor vehicle,      Hilliard    to July 23, 2018:      appellee
             R.C.                            obtained/exerted
             2913.02(A)(2),                  control over Ford
             2913.02(B)(5)                   F250
  9          Theft, R.C.         Rex         February 1, 2018       Dismissed by
             2913.02(A)(1),      Hilliard    to November 19,        appellee
             2913.02(B)(2)                   2019,
                                             obtained/exerted
                                             control over
                                             $1500 value in
                                             “tires and
                                             kickplate”
  10         Improper use                    February 1, 2018       Dismissed by
             of certificate of               to June 4, 2018:       appellee
             title, R.C.                     failed to deliver
             4505.19(A)(2),                  certificate of title
             4505.19(B)
  11         Grand theft of a Keith          June 12, 2017 to Not guilty
             motor vehicle;    Laughlin      December 18,
             R.C.                            2018,
             2913.02(A)(2),                  obtained/exerted
             2913.02(B)(5)                   control over 2008
                                             Ford F350
  12         Theft; R.C.         Keith       July 1, 2019 to   Not guilty
             2913.02(A)(1),      Laughlin    November 19,
             2913.02(B)(2)                   2019,
                                             obtained/exerted
                                             control over
                                             $3100
  13         Grand theft of a Weston         July 1, 2017 to   Not guilty
             motor vehicle;   McAfee         December 18,
             R.C.                            2018,
             2913.02(A)(2),                  obtained/exerted
             2913.02(B)(5)                   control over 2008
                                             Ford F350
  14         Theft; R.C.         Weston                        Not guilty
             2913.02(A)(1),      McAfee
             2913.02(B)(2)
  15         Grand theft of a    Matthew     June 15, 2018 to       Not guilty
             motor vehicle;      Ratcliff    November 19,
[Cite as State v. Newman, 2021-Ohio-2124.]


             R.C.                           2019,
             2913.02(A)(2),                 obtained/exerted
             2913.02(B)(5)                  control over 2006
                                            Chevy Silverado
  16         Theft; R.C.         Mathew     June 15, 2018 to    Not guilty
             2913.02(A)(1),      Ratcliff   November 19,
             2913.02(B)(2)                  2019,
                                            obtained/exerted
                                            control over
                                            $4500
  17         Passing bad         KN         Issued check no.    Guilty of 1st Merges with
             checks, R.C.        Excavation 1023 in amount      degree        Count 18
             2913.11(B) and      LLC        of $15,000 dated    misdemeanor
             (F)                            June 22, 2018,
                                            knowing it would
                                            be dishonored
  18         Grand theft,        KN         April 27, 2018 to   Guilty       18 months
             R.C.                Excavation September 25,
             2913.02(A)(2),      LLC        2018,
             2913.02(B)(2)                  obtained/exerted
                                            control over
                                            $15,000
  19         Improper use        Bretton                        Guilty       2 years
             of certificate of   Lambert
             title,
             R.C.
             4505.19(A)(2)
             and (B)
  20         Grand theft of a Jeffrey      August 1, 2018 to Not guilty
             motor vehicle;    Schwender   November 19,
             R.C.                          2019,
             2913.02(A)(2),                obtained/exerted
             2913.02(B)(5)                 control over 2005
                                           Dodge 3500
  21         Theft; R.C.         Jeffrey   August 1, 2018,   Not guilty
             2913.02(A)(1),      Schwender to November 19,
             2913.02(B)(2)                 2019,
                                           obtained/exerted
                                           control over
                                           $5000
  22         Theft; R.C.         Auto      October 16,       Not guilty
             2913.02(A)(1),      Palace    2019,
             2913.02(B)(2)                 obtained/exerted
[Cite as State v. Newman, 2021-Ohio-2124.]


                                 (Carl       control over
                                 Frabott)    vehicle dealer
                                             plate


         {¶29} The matter proceeded to trial by jury and appellant was found guilty upon

 Counts 3, 5, 6, 7, 17, 18, and 19. He was found not guilty upon the remaining counts.

 Appellant was found guilty of Count 17 as a misdemeanor of the first degree. The trial

 court found Counts 17 and 18 merge, and Counts 6 and 7 merge. The remaining counts

 do not merge. Further, the sentences upon Counts 3, 5, 18, and 19 are to be served

 consecutively, for a total aggregate prison term of seven and a half years.

         {¶30} Appellant was further ordered to pay a total restitution amount of

 $22,054.17 plus 5 percent poundage through the Clerk of Court. The trial court itemized

 the restitution as $6500 to Jacob Hillyer; $539.17 to Bob Boyd; and $15,015.00 to KN

 Excavation LLC.

         {¶31} Appellant raises six assignments of error:

                                     ASSIGNMENTS OF ERROR

         {¶32} “I. NEWMAN RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL, IN

 VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION

 AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

         {¶33} “II. THERE IS INSUFFICIENT EVIDENCE BEHIND THE JURY FINDING

 OF GUILT AGAINST NEWMAN, IN VIOLATION OF THE DUE PROCESS CLAUSE OF

 THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

 CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.”

         {¶34} “III. THE JURY’S FINDINGS OF GUILT AGAINST NEWMAN ARE

 AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE, IN VIOLATION OF THE DUE
[Cite as State v. Newman, 2021-Ohio-2124.]


 PROCESS CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

 UNITED STATES CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO

 CONSTITUTION.”

         {¶35} “IV. THE TRIAL COURT IMPROPERLY SENTENCED NEWMAN BASED

 ON CONDUCT FOR WHICH NEWMAN DENIED AND WAS NOT CONVICTED, IN

 VIOLATION OF HIS RIGHTS TO DUE PROCESS, GUARANTEED BY SECTION 10,

 ARTICLE I OF THE OHIO CONSTITUTION AND THE FIFTH AND FOURTEENTH

 AMENDMENTS TO THE UNITED STATES CONSTITUTION.”

         {¶36} “V. THE TRIAL COURT ERRED WHEN IT SENTENCED NEWMAN TO

 PRISON, INSTEAD OF COMMUNITY CONTROL, IN VIOLATION OF HIS DUE

 PROCESS RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

 UNITED STATES CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE OF THE

 OHIO CONSTITUTION.”

         {¶37} “VI. THE TRIAL COURT UNLAWFULLY ORDERED NEWMAN TO SERVE

 CONSECUTIVE SENTENCES FOR HIS OFFENSES, IN VIOLATION OF HIS RIGHTS

 TO DUE PROCESS, GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO

 CONSTITUTION AND THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

 UNITED STATES CONSTITUTION.”

                                             ANALYSIS

                                                I.

         {¶38} In his first assignment of error, appellant argues he received ineffective

 assistance of counsel on several bases. We disagree.
[Cite as State v. Newman, 2021-Ohio-2124.]


         {¶39} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

 prong test. Initially, a defendant must show that trial counsel acted incompetently. See,

 Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In assessing such claims,

 “a court must indulge a strong presumption that counsel's conduct falls within the wide

 range of reasonable professional assistance; that is, the defendant must overcome the

 presumption that, under the circumstances, the challenged action ‘might be considered

 sound trial strategy.’” Id. at 689, citing Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct. 158

 (1955).

         {¶40} “There are countless ways to provide effective assistance in any given case.

 Even the best criminal defense attorneys would not defend a particular client in the same

 way.” Strickland, 466 U.S. at 689. The question is whether counsel acted “outside the

 wide range of professionally competent assistance.” Id. at 690.

         {¶41} Even if a defendant shows that counsel was incompetent, the defendant

 must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

 prong, the defendant must show that “there is a reasonable probability that, but for

 counsel's unprofessional errors, the result of the proceeding would have been different.”

 Strickland, 466 U.S. at 694.

                                    Evidence of unlicensed vehicle sales

         {¶42} First, appellant asserts he received ineffective assistance of trial counsel

 because counsel allowed admission of “other-acts evidence,” to wit: a license is required

 to sell vehicles pursuant to R.C. 4517.02, and appellant didn’t have one. Brief, 11.

 Appellant argues counsel should have objected to the unlicensed-sales evidence

 because he wasn’t charged with selling vehicles without a license. Upon our review of
[Cite as State v. Newman, 2021-Ohio-2124.]


 the record, though, the unlicensed-sales evidence was key to both parties’ cases. As

 appellee points out, the issue at trial was appellant’s intent: was he a naïve businessman

 ignorant of basic principles of operation of an auto repair and “sales” business, or did he

 deliberately create the appearance of a joint auto repair-sales operation to take maximum

 advantage of his customers and extract as much value from them as possible?

         {¶43} It is uncontroverted that appellant did not possess a license to sell vehicles.

 Appellant exploited this fact at trial as evidence of his sloppy business practices

 surrounding his attempts to “flip trucks.” The unlicensed-sales evidence also furthered

 appellant’s claims that he was an unlicensed salesperson for a dealership called “River’s

 Edge” but he mistakenly believed he could get the vehicle titles after the vehicles were

 sold.

         {¶44} The unlicensed-sales evidence is not “other-acts” evidence. Appellant fails

 to reveal how the licensing issue is inadmissible and objectionable. Evid.R. 404(B) states

 in pertinent part: “Evidence of other crimes, wrongs, or acts is not admissible to prove the

 character of a person in order to show action in conformity therewith. It may, however, be

 admissible for other purposes, such as proof of motive, opportunity, intent, preparation,

 plan, knowledge, identity, or absence of mistake or accident. * * * *.” The Rule is in accord

 with R.C. 2945.59, which states:

                          In any criminal case in which the defendant's motive or intent,

                 the absence of mistake or accident on his part, or the defendant's

                 scheme, plan, or system in doing an act is material, any acts of the

                 defendant which tend to show his motive or intent, the absence of

                 mistake or accident on his part, or the defendant's scheme, plan, or
[Cite as State v. Newman, 2021-Ohio-2124.]


                 system in doing the act in question may be proved, whether they are

                 contemporaneous             with   or   prior   or   subsequent   thereto,

                 notwithstanding that such proof may show or tend to show the

                 commission of another crime by the defendant.

         {¶45} In the instant case, we decline to speculate what the basis of defense trial

 counsel’s objection should have been; the unlicensed-sales evidence was not offered as

 character evidence. We also note appellant has not assigned as error the admission of

 this evidence by the trial court, which might have clarified his argument.

         {¶46} Appellant’s tangible issue with the unlicensed-sales evidence seems to be

 that it was “prejudicial” to appellant. Brief, 11-12. In State v. Morgan, 5th Dist. No.

 18CA121, 2019-Ohio-2785, 140 N.E.3d 171, at ¶ 36, we cited the decision of the Ohio

 Supreme Court in State v. Crotts:

                          As a legal term, “prejudice” is simply “[d]amage or detriment

                 to one's legal rights or claims.” Black's Law Dictionary (8th Ed.1999)

                 1218. Thus, it is fair to say that all relevant evidence is prejudicial.

                 That is, evidence that tends to disprove a party's rendition of the facts

                 necessarily harms that party's case. Accordingly, the rules of

                 evidence do not attempt to bar all prejudicial evidence—to do so

                 would make reaching any result extremely difficult. Rather, only

                 evidence that is unfairly prejudicial is excludable. 104 Ohio St.3d

                 432, 2004-Ohio-6550, 820 N.E.2d 302, ¶ 23.

         {¶47} Appellant’s argument with the unlicensed-sales evidence is best described

 as an objection to defense trial counsel’s trial strategy. At trial, appellant used the
[Cite as State v. Newman, 2021-Ohio-2124.]


 unlicensed-sales evidence as further proof of his bad business practices, although it

 strains credulity that someone who sold vehicles in the volume claimed by appellant was

 ignorant of a basic tenet of dealing in vehicles.

         {¶48} We decline to find trial counsel ineffective on the basis of the unlicensed-

 sales evidence. It is well-established that debatable strategic and tactical decisions may

 not form the basis of a claim for ineffective assistance of counsel. State v. Harris, 5th Dist.

 Richland No. 15CA9, 2015-Ohio-5400, ¶ 59, citing State v. Phillips, 74 Ohio St.3d 72, 85,

 656 N.E.2d 643, 1995-Ohio-171. Even if the wisdom of an approach is questionable,

 “debatable trial tactics” do not constitute ineffective assistance of counsel. Id. A defendant

 has no constitutional right to determine trial tactics and strategy of counsel. State v. Vales,

 2020-Ohio-245, 143 N.E.3d 577, ¶ 40 (5th Dist.), citing State v. Cowans, 87 Ohio St.3d

 68, 72, 717 N.E.2d 298 (1999. Rather, decisions about viable defenses are the exclusive

 domain of defense counsel after consulting with the defendant. Id. When there is no

 demonstration that counsel failed to research the facts or the law or that counsel was

 ignorant of a crucial defense, a reviewing court defers to counsel's judgment in the matter.

 Vales, supra, citing State v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d 1189 (1980).

         {¶49} Moreover, even if there was any error in failing to object to the unlicensed-

 sales evidence, the record supports appellee’s assertion that appellant was not

 prejudiced. The jury asked the trial court whether the licensing issue was germane to the

 counts of improper use of a certificate of title, and in response “the trial court instructed

 the jury to only consider whether appellant was authorized or able to transfer ownership

 of title,” as appellant acknowledges. Brief, 11. The jury is presumed to follow the

 instructions of the trial court. Pang v. Minch, 53 Ohio St.3d 186, 187, 559 N.E.2d 1313
[Cite as State v. Newman, 2021-Ohio-2124.]


 (1990), paragraph four of the syllabus. Appellant has not pointed to any evidence in the

 record that the jury failed to do so in this case.

         {¶50} Appellant has failed to establish ineffective assistance of counsel regarding

 appellant’s lack of a license to sell vehicles.

                               Statements of Max Curry in BMV investigation

         {¶51} Second, appellant argues defense trial counsel was ineffective in failing to

 object to a ruling of the trial court, in which the trial court sustained appellee’s objection

 to appellant’s question. Max Curry was a car dealer for whom appellant claimed he

 worked as a type of “agent” in selling trucks. Defense trial counsel asked the BMV

 investigator whether Max Curry was under investigation and she assented; counsel then

 attempted to ask her about statements Curry made during the separate investigation.

 Appellee objected to the line of questioning and the trial court sustained the objection.

         {¶52} Appellant now asserts defense trial counsel was ineffective in failing to

 object to the trial court’s decision to sustain the objection. Appellant’s only argued basis

 for such an objection is that the information was “pertinent to [his] defense.” Again, we

 note the trial court’s decision sustaining the objection is not assigned as error.

         {¶53} There was no proffer of the BMV witness’s disallowed testimony, but

 appellant argues the testimony would have potentially exculpated him. Again, we decline

 to speculate what the testimony would have been, and whether it would have been

 admissible. See, State v. Hendershot, 5th Dist. Licking No. 99-CA-102, 2001 WL 46235,

 *5. Appellant's claim with respect to both performance and prejudice rests on mere

 speculation, and “[s]uch speculation is insufficient to establish ineffective assistance.”

 State v. Short, 129 Ohio St.3d 360, 2011–Ohio–3641, 952 N.E.2d 1121, ¶ 119, citing
[Cite as State v. Newman, 2021-Ohio-2124.]


 State v. Perez, 124 Ohio St.3d 122, 2009–Ohio–6179, 920 N.E.2d 104, ¶ 217; State v.

 Were, 118 Ohio St.3d 448, 2008–Ohio–2762, 890 N.E.2d 263, ¶ 219; State v. Elmore,

 111 Ohio St.3d 515, 2006–Ohio–6207, 857 N.E.2d 547, ¶ 121.

         {¶54} Assuming, arguendo, that trial counsel's performance was deficient, we find

 that appellant has failed to prove that there exists a reasonable probability that, if the

 testimony was allowed, the result of the trial would have been different.

                              Purported basis to request recusal of trial court

         {¶55} Finally, appellant argues defense trial counsel should have moved for

 recusal of the trial court because the same judge recused himself from a civil case

 involving appellant. Appellant assumes a conflict of interest existed because the trial

 court had a conflict of interest in the civil case.

         {¶56} A judge is presumed to be unbiased and unprejudiced over the matters in

 which he presides. State v. Ray, 5th Dist. Richland No. 2019 CA 0034, 2020-Ohio-1265,

 ¶ 14, citing In re Disqualification of Olivito, 74 Ohio St.3d 1261, 1263, 657 N.E.2d 1361

 (1994). The appearance of any bias or prejudice on behalf of a judge must therefore be

 compelling to overcome the presumption of integrity. Id. Our review of the record does

 not reveal any evidence of prejudice or bias on the part of the trial judge. Id.

         {¶57} Moreover, appellant asks us to take note of information outside the record,

 to wit, the judgment entry of recusal in the civil case. Appellant has not made this

 information part of the record. A claim requiring proof that exists outside of the trial record

 cannot appropriately be considered on a direct appeal. Ray, supra at ¶ 16, citing State v.

 Hartman, 93 Ohio St.3d 274, 299, 754 N.E.2d 1150 (2001).
[Cite as State v. Newman, 2021-Ohio-2124.]


          {¶58} We find counsel was not ineffective in failing to seek recusal of the trial

 court.

          {¶59} Appellant has not established ineffective assistance of defense trial counsel

 and his first assignment of error is overruled.

                                             II., III.

          {¶60} Appellant’s second and third assignments of error are related and will be

 considered together. Appellant argues his convictions are not supported by sufficient

 evidence and are against the manifest weight of the evidence. We disagree.

          {¶61} The legal concepts of sufficiency of the evidence and weight of the evidence

 are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

 1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review

 for a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio

 St.3d 259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio

 Supreme Court held, “An appellate court’s function when reviewing the sufficiency of the

 evidence to support a criminal conviction is to examine the evidence admitted at trial to

 determine whether such evidence, if believed, would convince the average mind of the

 defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after

 viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

 could have found the essential elements of the crime proven beyond a reasonable doubt.”

          {¶62} In determining whether a conviction is against the manifest weight of the

 evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

 entire record, weighs the evidence and all reasonable inferences, considers the credibility

 of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly
[Cite as State v. Newman, 2021-Ohio-2124.]


 lost its way and created such a manifest miscarriage of justice that the conviction must

 be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387.

 Reversing a conviction as being against the manifest weight of the evidence and ordering

 a new trial should be reserved for only the “exceptional case in which the evidence weighs

 heavily against the conviction.” Id.

                                       Improper use of certificate of title

         {¶63} Appellant was convicted of three counts of improper use of certificate of title

 pursuant to R.C. 4505.19(A)(2). That section states: “No person shall * * * *[p]urport to

 sell or transfer a motor vehicle without delivering to the purchaser or transferee of it a

 certificate of title, a salvage certificate of title, or a manufacturer's or importer's certificate

 to it, assigned to the purchaser as provided for in this chapter, except as otherwise

 provided in this chapter.” In support of his argument, appellant cites his own self-serving

 testimony that in the Gorby and Hillyer transactions he was essentially acting as an agent

 for Max Curry, and in the Lambert transaction, KN Excavation owned the truck and it was

 their responsibility to transfer title to the buyer.

         {¶64} To convict a defendant of selling a motor vehicle without a title, the state

 must prove that the defendant did purport to sell or transfer a motor vehicle without

 delivering to the purchaser or transferee a certificate of title. See R.C. 4505.19(A)(2).

 Under this statute, one “purport[s] to sell” when he gives “the appearance of selling an

 automobile [by implying he can legally transfer title] when a valid sale cannot in fact be

 made due to the transferor's lack of ownership.” State v. Simpson, 9th Dist. Summit No.

 21475, 2004-Ohio-602, ¶ 16, citing State v. Napier, 12th Dist. No. CA91-10-089 (July 20,

 1992). Appellee must have shown appellant implied to the victims that he had the right to
[Cite as State v. Newman, 2021-Ohio-2124.]


 transfer ownership of the vehicles, but he could not legally do so under the circumstances.

 Id.

         {¶65} In reviewing the entire transcript and all of the evidence in a light most

 favorable to the prosecution, we find that there was sufficient evidence of each element

 of the offenses to find appellant guilty beyond a reasonable doubt; specifically, there was

 sufficient evidence of appellant’s personal knowledge and involvement to sustain the trial

 court's judgment. State v. O'Black, 3rd Dist. Allen No. 1-10-25, 2010-Ohio-4812, ¶ 14.

         {¶66} In the Hillyer transaction, the victim bought a truck from appellant after

 answering his ad on Facebook Marketplace. The ad stated the truck’s title was “clean

 and clear.” Hillyer paid appellant for the truck, and then received a litany of excuses from

 appellant as to why he failed to produce the title. Appellee presented evidence that

 appellant was never the legal owner of the truck.

         {¶67} In the Gorby transaction, the victim purportedly bought a truck from

 appellant and received a bill of sale on appellant’s letterhead. Gorby ultimately paid

 appellant $25,000 and the truck went back and forth between the parties for various

 “repairs.” Ultimately the truck disappeared from appellant’s lot because it was allegedly

 stolen, although no police report was made. Again, appellant held himself out as

 someone with authority to sell the truck, as established by his text messages with Gorby.

 B.M.V. records indicated appellant never owned the truck or had authority to sell it.

 Ultimately, Gorby was left without the title and the truck.

         {¶68} Regarding the Bretton Lambert/KN Excavation transaction, Lambert

 responded to appellant’s Facebook ad and his texts with appellant were entered into

 evidence. Lambert ultimately bought the truck, writing two cashier’s checks to appellant’s
[Cite as State v. Newman, 2021-Ohio-2124.]


 wife at appellant’s direction. Appellant told him he couldn’t provide the title until the

 cashier’s check cleared. The truck had temporary tags on it which expired in 45 days,

 and appellant made various excuses why he couldn’t provide the title. Appellant didn’t

 have the title because the legal owner—KN Excavation—didn’t know the truck had been

 sold. Ultimately Lambert obtained title from Nathan Otto of KN Excavation, the legal

 owner of the truck.

         {¶69} Appellant essentially argues he acted as an agent for others in each of

 these transactions, but appellee’s evidence established that he held himself out to the

 purchasers as having legal authority to deliver title to the vehicles. In each case, he failed

 to do so. We also do not find that the guilty verdicts were against the manifest weight of

 the evidence. Although appellant proffered self-serving testimony clumsily attempting to

 explain away his transactions, the testimony was contradicted by appellee’s witnesses

 and documentary evidence. State v. O'Black, 3rd Dist. Allen No. 1-10-25, 2010-Ohio-

 4812, ¶ 19. Even if an accused offers an innocent explanation for his conduct, “a jury is

 not required to accept a competing inference of innocence if it may infer guilt, beyond a

 reasonable doubt, from the same circumstances.” Id., citing State v. Rollison, 3d Dist. No.

 9-09-52, 2010-Ohio-2162, ¶ 27, internal citation omitted. Furthermore, the trier of fact

 was in the better position to judge the credibility of the witnesses.

         {¶70} Appellant’s convictions for improper use of a certificate of title are supported

 by sufficient evidence and are not against the manifest weight of the evidence.
[Cite as State v. Newman, 2021-Ohio-2124.]


                              Passing bad checks and theft—Bob Boyd Ford

         {¶71} Appellant was found guilty upon one count of passing bad checks pursuant

 to R.C. 2913.11(B)1 and one count of petty theft pursuant to R.C. 2913.02(A)(1)2 regarding

 the transaction with Bob-Boyd. The jury was also given a complicity instruction regarding

 each of these counts. Appellant asserts, though, that he is not guilty because his wife

 signed the bad check and he had no criminal intent, i.e., he intended to pay the check.

 At trial, appellant offered the excuse of the lockout from his business as a reason for failing

 to cover the check.

         {¶72} Appellee’s evidence established that Bob Boyd Ford received two orders

 for truck parts which were delivered to Newman Auto; Bob Boyd received a check in the

 amount of $539.17 from Newman Auto & Performance dated July 31, 2018, but the check

 didn’t clear.

         {¶73} The parts manager of Bob Boyd repeatedly called appellant directly

 regarding the bad check, and appellant promised to pay but failed to follow through or

 show up for appointments. On September 13, 2018, law enforcement provided notice of

 dishonor. Appellee’s evidence is sufficient to support the verdict of guilty of passing bad

 checks and theft, and the verdict is not against the manifest weight of the evidence.




 1 R.C. 2913.11(B) states, “No person, with purpose to defraud, shall issue or transfer or
 cause to be issued or transferred a check or other negotiable instrument, knowing that it
 will be dishonored or knowing that a person has ordered or will order stop payment on
 the check or other negotiable instrument.”
 2R.C. 2913.02(A)(1) states, “No person, with purpose to deprive the owner of property or
 services, shall knowingly obtain or exert control over either the property or services * * *
 [w]ithout the consent of the owner or person authorized to give consent.”
[Cite as State v. Newman, 2021-Ohio-2124.]


                           Passing bad checks and theft—KN Excavation LLC

         {¶74} Appellant was found guilty upon one count of passing bad checks pursuant

 to R.C. 2913.11(B) and one count of felony theft pursuant to R.C. 2913.02(A)(1) regarding

 the transaction with KN Excavation, LLC. The jury was also given a complicity instruction

 regarding each of these counts. Appellant asserts merely that when he wrote the check

 to KN Excavation LLC, “he had expected to receive money in his account to cover the

 check.” Brief, 17. This assertion does not mean appellant had no criminal intent, and is

 also belied by the fact that he wrote a postdated check.

         {¶75} Moreover, appellee’s evidence showed the efforts KN Excavation, LLC,

 Nathan Otto, and the Fairfield County Sheriff’s Department to give appellant notice of

 dishonor and attempts to get appellant to cover the check. They were met with only

 excuses.

         {¶76} In State v. Bound, 5th Dist. Guernsey No. 03 CA 21, 2004-Ohio-6530, at ¶

 39, we noted the state established a prima facie case of intent to defraud when the

 account contained no funds and defendant knew the account was closed, and there is

 sufficient, competent credible evidence presented concerning each element of the crime

 of passing bad checks when the defendant knew the account did not have sufficient funds.

 Id., citing State v. Lyons, 5th Dist. Holmes No. CA-476, 1993 WL 437740 (Oct. 13, 1993)

 and State v. Smith, 5th Dist. Stark No. 2002CA00306, 2003-Ohio-2033 (Apr. 21, 2003).

         {¶77} In the instant case, the uncontroverted evidence demonstrated appellant

 wrote the check to KN Excavation, LLC; the check remained unpaid; appellant received

 verbal and written notice from KN Excavation and Det. Nicolia that the check had been

 dishonored; finally, the check remained unpaid and was not discharged by payment or
[Cite as State v. Newman, 2021-Ohio-2124.]


 satisfaction within ten days. Bound, supra, at ¶ 40. The uncontroverted evidence further

 demonstrated that appellant knowingly deprived KN Excavation of $15,000.

         {¶78} In order to convict appellant of theft, appellee needed to prove that

 appellant, either as a principal offender or as an accomplice, knowingly deprived KN

 Excavation LLC of their property, without their consent, or beyond the scope of the

 express or implied consent of the owner. State v. Johnson, 5th Dist. Stark No.

 2009CA00303, 2010-Ohio-5703, ¶ 22.

         {¶79} The cited evidence, viewed in the light most favorable to appellee, provided

 sufficient evidence to support appellant's conviction. Moreover, as a reviewing court on a

 manifest weight claim, we do not find that the jury clearly lost its way in convicting

 appellant of theft. Johnson, supra, ¶ 27.

         {¶80} We also note that the jury convicted appellant of some counts and acquitted

 him of others. The jury was clearly able to evaluate the evidence and witnesses and did

 not lose its way.

         {¶81} Appellant’s second and third assignments of error are overruled.

                                                IV.

         {¶82} In his fourth assignment of error, appellant summarily argues that the trial

 court improperly sentenced him for conduct which he was not convicted. We disagree.

         {¶83} We review felony sentences using the standard of review set forth in R.C.

 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231. R.C.

 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

 and remand for sentencing where we clearly and convincingly find that either the record

 does not support the sentencing court's findings under R.C. 2929.13(B) or (D),
[Cite as State v. Newman, 2021-Ohio-2124.]


 2929.14(B)(2)(e) or (C)(4), or 2929.20(l), or the sentence is otherwise contrary to law.

 State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659.

         {¶84} Clear and convincing evidence is evidence “which will provide in the mind

 of the trier of facts a firm belief or conviction as to the facts sought to be established.”

 Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954). “Where the degree of proof

 required to sustain an issue must be clear and convincing, a reviewing court will examine

 the record to determine whether the trier of facts had sufficient evidence before it to satisfy

 the requisite degree of proof.” Id.

         {¶85} “R.C. 2929.11(A) governs the purposes and principles of felony sentencing

 and provides that a sentence imposed for a felony shall be reasonably calculated to

 achieve the two overriding purposes of sentencing[.]” State v. Harris, 5th Dist. Muskingum

 No. CT2019-0075, 2020-Ohio-4600, ¶ 32. The first is to protect the public from future

 crime by the offender and others, and the second is to punish the offender using the

 minimum sanctions that the court determines will accomplish those purposes. Id. The

 sentence imposed shall be “commensurate with and not demeaning to the seriousness

 of the offender's conduct and its impact on the victim, and consistent with sentences

 imposed for similar offenders.” R.C. 2929.11(B).

         {¶86} “R.C. 2929.12 sets forth the seriousness and recidivism factors for the

 sentencing court to consider in determining the most effective way to comply with the

 purposes and principles of sentencing set forth in R.C.2929.11.” Harris at ¶ 33. These

 factors include the physical or mental injury suffered by the victim due to the age of the

 victim; the physical, psychological, or economic harm suffered by the victim; whether the

 offender’s relationship with the victim facilitated the offense; the defendant's prior criminal
[Cite as State v. Newman, 2021-Ohio-2124.]


 record; whether the defendant was under a court sanction at the time of the offense;

 whether the defendant shows any remorse; and any other relevant factors. R.C.

 2929.12(B). R.C. 2929.12(C) provides factors a court must consider indicating the

 offender's conduct is less serious than conduct normally constituting the offense,

 including mitigating factors. R.C. 2929.12(D) & R.C. 2929.12(E) set forth factors bearing

 on whether the offender is likely or not likely to commit future crimes.

         {¶87} In the instant case, appellant summarily asserts the trial court improperly

 sentenced him based upon “those individuals pertaining to charges for which [appellant]

 was acquitted (sic),” and “considered that [appellant] was conducting business related to

 his auto repair shop while he was in jail.” Although appellant has not given us the benefit

 of citation to the record, we note the trial court was concerned with the number of victims

 in the charged offenses. T. Sentencing, 51. The trial court stated its concern with

 restitution for appropriate victims. The trial court cited appellant’s “propensity for deceit”

 and his pattern of “robbing Peter to pay Paul.” T. Sentencing, 53, 55.

         {¶88} The record established that the trial court considered the purposes and

 principles of sentencing as well as the seriousness and recidivism factors set out in R.C.

 2929.11 and R.C. 2929.12, respectively. Upon review, we do not find clear and convincing

 evidence that the record does not support the trial court's findings or that the sentence is

 contrary to law. The sentences are within the statutory ranges and the trial court

 considered the appropriate statutory factors.

         {¶89} Appellant’s fourth assignment of error is overruled.
[Cite as State v. Newman, 2021-Ohio-2124.]


                                                V.

         {¶90} In his fifth assignment of error, appellant argues the trial court erred in

 sentencing him to a prison term instead of community control. We disagree.

         {¶91} Again, we review the imposed sentence under the standard of review set

 forth in R.C. 2953.08(G)(2), governing all felony sentences. State v. Marcum, 146 Ohio

 St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1. An appellate court may modify or vacate

 a sentence only if the appellate court finds by clear and convincing evidence that “the

 record does not support the trial court's findings under relevant statutes or that the

 sentence is otherwise contrary to law.” Id. A sentence is not clearly and convincingly

 contrary to law where the trial court “considers the principles and purposes of R.C.

 2929.11, as well as the factors listed in R.C. 2929.12, properly imposes post release

 control, and sentences the defendant within the permissible statutory range.” State v.

 Dinka, 12th Dist. Warren Nos. CA2019-03-022 and CA2019-03-026, 2019-Ohio-4209, ¶

 36.

         {¶92} Thus, this court may “increase, reduce, or otherwise modify a sentence only

 when it clearly and convincingly finds that the sentence is (1) contrary to law or (2)

 unsupported by the record.” State v. Brandenburg, 146 Ohio St.3d 221, 2016-Ohio-2970,

 54 N.E.3d 1217, ¶ 1.

         {¶93} Appellant argues a term of community control is more consistent with the

 purposes and principles of felony sentencing pursuant to R.C. 2929.11 and the record

 does not support appellant's prison term pursuant to R.C. 2929.12. Appellant argues he

 was acquitted of the most serious offenses, was unable to make restitution only because
[Cite as State v. Newman, 2021-Ohio-2124.]


 his bank accounts were seized, and was remorseful. Moreover, serving a prison term

 prevents him from working an available job and paying restitution.

         {¶94} We note, however, appellant continued to make excuses for himself at

 sentencing, blaming his criminal offenses on bad luck and naivete. T. Sentencing, 45-

 46. Despite appellant's assertions, we find no expression of genuine remorse in the

 record, nor has appellant cited any examples thereof. The trial court noted the victims are

 out thousands of dollars, and some still never recovered operable vehicles. The trial court

 noted appellant’s “propensity for deceit” and the simple fact that appellant took cash from

 the victims then lied repeatedly.

         {¶95} We do not find appellant's sentence to be clearly and convincingly contrary

 to law or unsupported by the record. State v. Hiles, 5th Dist. Muskingum No. CT2020-

 0039, 2021-Ohio-685, ¶ 17, citing Brandenburg, supra, 2016-Ohio-2970, ¶ 1.

         {¶96} The fifth assignment of error is overruled.

                                                  VI.

         {¶97} In his sixth assignment of error, appellant argues the trial court erred in

 sentencing him to consecutive prison terms.

         {¶98} Again, R.C. 2953.08(G)(2) sets forth the standard of review for all felony

 sentences. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231 ¶1.

 Pursuant to R.C. 2953.08(G)(2), an appellate court may only “increase, reduce, or

 otherwise modify a sentence * * * or may vacate the sentence and remand the matter to

 the sentencing court for resentencing” if the court finds by clear and convincing evidence

 “(a) [t]hat the record does not support the sentencing court's findings[,]” or “(b) [t]hat the

 sentence is otherwise contrary to law.” R.C. 2953.08(G)(2)(a)-(b).
[Cite as State v. Newman, 2021-Ohio-2124.]


         {¶99} R.C. 2929.14(C)(4) provides:

                         If multiple prison terms are imposed on an offender for

                 convictions of multiple offenses, the court may require the offender

                 to serve the prison terms consecutively if the courts finds that the

                 consecutive service is necessary to protect the public from future

                 crime or to punish the offender and that consecutive sentences are

                 not disproportionate to the seriousness of the offender's conduct and

                 to the danger the offender poses to the public, and if the court also

                 finds any of the following:

                         (a) The offender committed one or more of the multiple

                 offenses while the offender was awaiting trial or sentencing, was

                 under a sanction imposed pursuant to section 2929.16, 2929.17, or

                 2929.18 of the Revised Code, or was under post-release control for

                 a prior offense.

                         (b) At least two of the multiple offenses were committed as

                 part of one or more courses of conduct, and the harm caused by two

                 or more of the multiple offenses so committed was so great or

                 unusual that no single prison term for any of the offenses committed

                 as part of any of the courses of conduct adequately reflects the

                 seriousness of the offender's conduct.

                         (c) The offender's history of criminal conduct demonstrates

                 that consecutive sentences are necessary to protect the public from

                 future crime by the offender.
[Cite as State v. Newman, 2021-Ohio-2124.]


         {¶100}           “In order to impose consecutive terms of imprisonment, a trial court

 is required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing

 hearing and incorporate its findings into its sentencing entry, but it has no obligation to

 state reasons to support its findings.” State v. Bonnell, 140 Ohio St.3d 209, 16 N.E.3d

 659, 2014-Ohio-3177, syllabus. In other words, the sentencing court does not have to

 perform “a word-for-word recitation of the language of the statute.” Id. at ¶29. Therefore,

 “as long as the reviewing court can discern that the trial court engaged in the correct

 analysis and can determine that the record contains evidence to support the findings,

 consecutive sentences should be upheld.” Id. If a sentencing court fails to make the

 findings required by R.C. 2929.14(C)(4), a consecutive sentence imposed is contrary to

 law. Id. at ¶ 34. The trial court is not required “to give a talismanic incantation of the words

 of the statute, provided that the necessary findings can be found in the record and are

 incorporated into the sentencing entry.” Id. at ¶ 37.

         {¶101} During the sentencing hearing in the instant case, the trial court

 considered the purposes and principles of sentencing, as well as the seriousness and

 recidivism factors. The trial court found consecutive sentences are necessary to protect

 the public, to punish appellant, and are not disproportionate to the crimes he committed.

 The trial court made a specific finding pursuant to R.C. 2929.14(C)(4)(b), supra, that the

 multiple offenses were committed as part of more than one course of conduct and the

 harm caused by the multiple offenses, to wit, the “large value of money,” is so great or

 unusual that no single prison term adequately reflects the seriousness of appellant’s

 conduct.
[Cite as State v. Newman, 2021-Ohio-2124.]


         {¶102} Upon our review of the record of the sentencing hearing and the

 judgment entry, the trial court engaged in the appropriate analysis and made the requisite

 findings. Therefore, we find the imposition of consecutive sentences in this case was not

 contrary to law.

         {¶103}          Appellant’s sixth assignment of error is overruled.



                                             CONCLUSION

         {¶104}          Appellant’s six assignments of error are overruled and the judgment

 of the Fairfield County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Gwin, P.J. and

 Wise, John, J., concur.